Exhibit 10.2

Execution Copy        

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

 

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, NY 10036

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282-2198

 

FIFTH THIRD BANK

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, OH 45263

U.S. BANK NATIONAL ASSOCIATION

2300 W. Sahara Ave, Suite 600

Las Vegas, NV 89102

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

1301 Avenue of the Americas

New York, NY 10010

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

WELLS FARGO SECURITIES, LLC

550 California Street, 12th Floor

San Francisco, California 94104

November 17, 2015

Pinnacle Entertainment, Inc.

3980 Howard Hughes Parkway

Las Vegas, NV 89169

Attn:  Carlos A. Ruisanchez

Project Noble

Amended and Restated Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMCB”), J.P. Morgan Securities LLC
(“JPMS’” and, together with JPMCB, “JPMorgan”), Bank of America, N.A. (“BANA”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated (together with its designated
affiliates, “MLPF&S” and, together with BANA, “Bank of America”), Goldman Sachs
Bank USA (or Goldman Sachs Lending Partners LLC as its designated affiliate)
(“Goldman Sachs”), Fifth Third Bank (“Fifth Third”), U.S. Bank National
Association (“U.S. Bank”), Credit Agricole Corporate and Investment Bank
(“Credit Agricole”), Deutsche Bank AG New York Branch (“DBNY”), Deutsche Bank AG
Cayman Islands Branch (“DBCI”), Deutsche Bank Securities Inc. (“DBSI” and,
together with DBNY and DBCI, “Deutsche Bank”), Wells Fargo Bank, National
Association (“WFB”), and Wells Fargo Securities, LLC (“WFS” and, together with
WFB, “Wells Fargo”) (JPMorgan, Bank of America, Goldman Sachs, Fifth Third, U.S.
Bank, Credit Agricole, Deutsche Bank and Wells Fargo are referred to
collectively herein as, the “Commitment Parties” or “us”), that SpinCo (as
defined in Annex III hereto) seeks financing in connection with the Transactions
described in the Transaction Description attached hereto as Annex III (the
“Transaction Description”). Capitalized terms used herein and defined in the
Annexes hereto shall have the meanings set forth



--------------------------------------------------------------------------------

in such Annexes. We understand that the financing required by the Borrower in
connection with the Transactions consists of:

(a)       a senior secured 364-day term loan bridge facility (the “Term
Facility”) in an aggregate principal amount of $900 million; and

(b)       a senior secured revolving credit facility in an aggregate principal
amount of $200 million (the “Revolving Credit Facility” and, together with the
Term Facility, the “Facilities”).

1.        Commitments.

(a)       The Facilities

(i)       Each Commitment Party set forth in the table below agrees that it will
be a Lender (as defined below) under the Facilities (in their capacity as
Lenders under the Facilities, the “Initial Lenders”) and severally commits to
provide the principal amount of the Term Facility and the principal amount of
the Revolving Credit Facility set forth opposite its name in such table, all
upon and subject to the terms and conditions set forth in this Commitment Letter
and in Annex I (the “Summary of Terms”):

 

Commitment Party

 

  Term Facility   Revolving Credit Facility

JPMCB

 

  $123,076,923.08   $27,350,427.36

BANA

 

  $123,076,923.08   $27,350,427.35

Goldman Sachs

 

  $123,076,923.08   $27,350,427.35

Fifth Third

 

  $115,384,615.38   $25,641,025.64

U.S. Bank

 

  $115,384,615.38   $25,641,025.64

Credit Agricole

 

  $100,000,000   $22,222,222.22

DBNY

 

  $0   $22,222,222.22

DBCI

 

  $100,000,000   $0

WFB

 

  $100,000,000   $22,222,222.22

(ii)       JPMCB agrees to act as sole administrative agent for the Facilities
(in such capacity, the “Administrative Agent”);

(iii)      each of JPMS, MLPF&S, Goldman Sachs, Fifth Third, U.S. Bank, Credit
Agricole, DBSI and WFS is also pleased to advise you of its willingness to act,
and you hereby engage JPMS, MLPF&S, Goldman Sachs, Fifth Third, U.S. Bank,
Credit Agricole, DBSI and WFS to act, as joint lead arrangers, joint bookrunning
managers and co-documentation agents for the Facilities (in such capacity, the
“Lead Arrangers”). In connection therewith, the Lead Arrangers may syndicate the
Facilities to lenders approved by you (such approval not to be unreasonably
withheld) (such lenders, including the Initial Lenders, the “Lenders”) (it being
understood and agreed that the Lead Arrangers will not syndicate to any
(a) banks, financial institutions, other institutions or persons identified in
writing to the Lead Arrangers by the Borrower on or prior to the date hereof as
a disqualified lender, (b) competitors, suppliers or customers of the Borrower
or any of its subsidiaries identified in writing to the Lead Arrangers by the
Borrower from time to time (other than bona fide fixed income investors or debt
funds), (c) any affiliate of such person identified pursuant to clause (a) that
is clearly identifiable by name or identified in writing

 

-2-



--------------------------------------------------------------------------------

to the Lead Arrangers by the Borrower from time to time or (d) any affiliate of
such person identified pursuant to clause (b) that is clearly identifiable by
name or identified in writing to the Lead Arrangers by the Borrower from time to
time (other than such bona fide fixed income investors or debt funds) (clauses
(a), (b), (c) and (d), collectively, the “Disqualified Lenders”); provided, that
the foregoing shall not apply retroactively to disqualify any parties that have
previously been allocated a portion of the Facilities or acquired an assignment
or participation interest in the Facilities to the extent such party was not a
Disqualified Lender at the time of the applicable allocation, assignment or
participation, as the case may be; provided, further, that the Administrative
Agent (in its capacity as such) shall not (x) be obligated to ascertain, monitor
or inquire as to whether any lender is a Disqualified Lender or (y) have any
liability with respect to any assignment of the Facilities to any Disqualified
Lender).

You agree that JPMS will have “left” placement, MLPF&S will appear immediately
to the right of JPMS, Goldman Sachs will appear immediately to the right of
MLPF&S, Fifth Third will appear immediately to the right of Goldman Sachs, U.S.
Bank will appear immediately to the right of Fifth Third, Credit Agricole will
appear immediately to the right of U.S. Bank, DBSI will appear immediately to
the right of Credit Agricole and WFS will appear immediately to the right of
DBSI, in any and all marketing materials or other documentation used in
connection with the Facilities or other documentation used in connection with
the Facilities. JPMS shall have physical control of the books and will perform
the roles customary for a “left lead” arranger for the Facilities. You further
agree that no other titles will be awarded (other than that expressly
contemplated by this Commitment Letter) in connection with the Facilities unless
you and we shall so agree.

(b)       Conditions Precedent.  The commitments of the Initial Lenders in
respect of the Facilities and the undertaking of the Lead Arrangers to provide
the services described herein are subject solely to the satisfaction of each of
the conditions precedent set forth in Section 5 herein and in Annex II hereto.
All capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Summary of Terms.

2.        Syndication.   If reasonably requested by JPMS, you agree to actively
assist JPMS in achieving a syndication of the Facilities that is reasonably
satisfactory to JPMS. Such assistance shall include (a) your providing and
causing your advisors to provide the Lead Arrangers and the Lenders upon request
with all information reasonably deemed necessary by JPMS to complete such
syndication, including, but not limited to, information prepared by you and your
advisors, or on your behalf, relating to the Spin-Off (including the Projections
(as defined below)); (b) assisting in the preparation of materials reasonably
requested by JPMS to be used in connection with the syndication of the
Facilities (collectively with the Summary of Terms and any additional summary of
terms prepared for distribution to Public Lenders (as defined below), the
“Information Materials”); (c) until the Closing Date, you shall not have
syndicated or issued, or announced or authorized the announcement of the
syndication or issuance of, any debt securities or syndicated credit facilities
of the Borrower or any of its subsidiaries (other than the Facilities and any
financing intended to replace or refinance the Facilities) without the prior
written consent of JPMS; and (d) your otherwise assisting the Lead Arrangers in
their syndication efforts by making your officers available from time to time
during business hours and upon reasonable advance notice, to make presentations
regarding the business and prospects of the Borrower and its subsidiaries and
the Transaction on teleconferences or at a meeting of prospective Lenders.

Notwithstanding the right of the Lead Arrangers to syndicate the Facilities and
the right of the Commitment Parties to receive commitments with respect thereto,
syndication of, or receipt of commitments or participations in respect of, all
or any portion of commitments hereunder of the Commitment Parties prior to the
Closing Date shall not be a condition to the commitments of the Commitment
Parties or the funding thereof. In addition, your compliance with the preceding
paragraph shall not be a condition to the commitments of the Commitment Parties
or the funding thereof.

 

-3-



--------------------------------------------------------------------------------

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders; provided that decisions as to the selection
of Lenders shall be subject to your approval (not to be unreasonably withheld).
It is also understood and agreed that the amount and distribution of the fees
among the Lenders will be at the sole and absolute discretion of the Lead
Arrangers.

It is acknowledged and agreed that (a) (i) no Disqualified Lender may become a
Lender or have any commitment or right (other than a participation interest)
with respect to any loan under the Facilities or participate or receive any
materials or information relating to any syndication of the Facilities and
(ii) no Disqualified Lender referred to in clauses (b) or (d) of the definition
thereof may have a participation interest in the Facilities and
(b) notwithstanding the Lead Arrangers’ right to syndicate the Facilities and
receive commitments with respect thereto, (i) the Initial Lenders shall not be
relieved, released or novated from their respective obligations hereunder
(including their respective obligation to fund the Facilities on the date of the
Spin-Off subject to the conditions precedent set forth herein) in connection
with any syndication, assignment or participation of the Facilities (other than
in the case of any assignment by Goldman Sachs Bank USA to Goldman Sachs Lending
Partners LLC as its designated affiliate), including its commitments in respect
thereof, until after the initial funding under the Facilities has occurred,
(ii) no assignment or novation shall become effective (as between you and the
Initial Lenders) with respect to all or any portion of the Initial Lenders’
commitments in respect of the Facilities until the initial funding of the
Facilities has occurred, (iii) any assignment or participation will also be
subject to the provisions of the Summary of Terms applicable hereto and
(iv) unless you otherwise agree in writing, the Initial Lenders shall retain
exclusive control over all rights and obligations with respect to their
respective commitments in respect of the Facilities, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the initial funding under the Facilities has occurred.

3.        Information Requirements.   You hereby represent and warrant that
(a) all written information, other than the Projections (as defined below),
other forward-looking information and information of a general economic or
general industry nature, that has been or is hereafter made available to the
Lead Arrangers or any of the Lenders by or on behalf of you or any of your
subsidiaries or your and their respective representatives (or on your or their
behalf) relating to the Borrower and its subsidiaries in connection with any
aspect of the Financing and Spin-Off Transactions (the “Information”) is and
will be, when taken as a whole and giving effect to all supplements thereto,
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading and
(b) all financial projections concerning the Borrower and its subsidiaries that
have been or are hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of you or any of your representatives in connection with
the Financing and Spin-Off Transactions (the “Projections”) have been or will be
prepared in good faith based upon assumptions that are believed by you to be
reasonable at the time made and at the time such Projections are made available
to the Lead Arrangers (it being understood and agreed that financial projections
are not a guarantee of financial performance and actual results may differ from
financial projections and such differences may be material). You agree that if
at any time prior to the Closing Date any of the representations in the
preceding sentence would be incorrect in any material respect if the
Information, and the Projections were being furnished, and such representations
were being made, at such time, then you will promptly supplement, or cause to be
supplemented, the Information and the Projections so that such representations
will be correct in all material respects at such time. In issuing this
commitment, the Commitment Parties are and will be using and relying on the
Information and the Projections without independent verification thereof.

 

-4-



--------------------------------------------------------------------------------

You acknowledge that (a) the Lead Arrangers on your behalf will make available
certain Information and Projections to the Lenders by posting the Information on
IntraLinks or another similar electronic system and (b) certain prospective
Lenders (such Lenders, “Public Lenders”; all other Lenders, “Private Lenders”)
may have personnel that do not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to Pinnacle (as defined in Annex III hereto), the Borrower and their
respective subsidiaries or their respective affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such entities’ securities. If
reasonably requested, you will assist us in preparing an additional version of
the Information not containing MNPI (the “Public Information Materials”) to be
distributed to prospective Public Lenders.

Before distribution of any Information (a) to prospective Private Lenders, you
shall provide us with a customary letter in form and substance reasonably
satisfactory to both you and us authorizing the dissemination of the Information
and (b) to prospective Public Lenders, you shall provide us with a customary
letter in form and substance reasonably satisfactory to both you and us
authorizing the dissemination of the Public Information Materials and containing
a representation as to the absence of MNPI therefrom, in each case, exculpating
you and the Commitment Parties and their respective affiliates with respect to
liability related to the use of the contents of the Information by the
recipients thereof (provided that such exculpation shall not release you from
your indemnity obligations hereunder). In addition, at the request of the
Commitment Parties, you shall identify Public Information Materials by clearly
and conspicuously marking the same as “PUBLIC”. To the extent any Information is
not so marked “PUBLIC”, the Commitment Parties are authorized by you to treat
such Information as if it contained MNPI.

Notwithstanding the foregoing, you agree that the Lead Arrangers on your behalf
may distribute the following documents to all prospective Lenders regardless of
whether marked “PUBLIC”, unless you advise the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders (and the Lead Arrangers shall provide such documents to you for
review in a reasonable period of time prior to distribution): (a) administrative
materials for prospective Lenders such as lender meeting invitations and funding
and closing memoranda, (b) notifications of changes to the terms of the
Facilities, (c) customary marketing term sheets related to the Facilities and
(d) drafts and final versions of definitive documents with respect to the
Facilities. If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Lead Arrangers will not distribute
such materials to Public Lenders without further discussions with you.

4.        Fees and Indemnities.

(a)       You agree to pay the fees set forth in the separate amended and
restated fee letter addressed to you dated the date hereof from the Commitment
Parties (the “Fee Letter”). You also agree, whether or not the Closing Date
occurs, to reimburse the Commitment Parties from time to time on demand for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, the reasonable and documented fees, disbursements and other charges
of one primary external counsel to the Lead Arrangers, the Administrative Agents
and the Lenders, taken as a whole, under the Facilities, and one special gaming
and local counsel to the Lenders retained by the Lead Arrangers in each relevant
jurisdiction, and due diligence expenses) in connection with the Facilities, the
preparation of the Credit Documentation (as defined below) therefor and the
other transactions contemplated hereby. You acknowledge that we may receive a
benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

 

-5-



--------------------------------------------------------------------------------

(b)       You also agree to indemnify and hold harmless each of the Commitment
Parties and each of their respective affiliates, successors and assigns and the
respective officers, directors, employees, agents, advisors and other
representatives of each of the foregoing (each, an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable and documented fees, disbursements and other
charges of one primary external counsel for all Indemnified Parties, taken as a
whole, and if reasonably necessary, a single special gaming and local counsel
for all Indemnified Parties, taken as a whole, in each relevant jurisdiction
(which may be a single local counsel acting in multiple jurisdictions) or,
solely in the case of an actual or perceived conflict of interest between
Indemnified Parties where the Indemnified Parties affected by such conflict
inform you of such conflict, one additional primary external counsel and one
additional special gaming and local counsel in each relevant jurisdiction to
each group of similarly situated affected Indemnified Parties) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) any aspect of the
Transactions or any related transaction (except to the extent arising directly
out of such Indemnified Party’s or its affiliates’ provision of a lending
commitment or any other financing or other advisory services to GLPI (as defined
in Annex I hereto) in connection with the Transactions or any related
transaction) or (ii) the Facilities or any use made or proposed to be made with
the proceeds thereof, except to the extent such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from (x) such Indemnified Party’s gross
negligence, bad faith, or willful misconduct or the gross negligence, bad faith
or willful misconduct of such Indemnified Party’s controlled affiliates or any
of its or their directors, officers, employees or principals (each a “Related
Party”), (y) a material breach of this Commitment Letter or the Fee Letter by
such Indemnified Party or its Related Parties or (z) any dispute among
Indemnified Parties or Lenders or their Related Parties other than any claims
(A) arising out of any act or omission of you or any of your subsidiaries or
(B) against a Commitment Party in its capacity as an agent, arranger or
bookrunner or similar capacity. In the case of any claim, litigation,
investigation or proceeding (any of the foregoing, a “Proceeding”) to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such Proceeding is brought by you, your equity holders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Transactions is consummated.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct, actual damages
resulting from the gross negligence, bad faith, or willful misconduct, or
material breach of such Indemnified Party or Related Party as determined by a
final, non-appealable judgment of a court of competent jurisdiction. You shall
not, without the prior written consent of an Indemnified Party, effect any
settlement of any pending or threatened Proceeding against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless (i) such settlement includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to any
admission by such Indemnified Party. None of you, the Commitment Parties, the
Borrower or any Indemnified Party shall be liable for any indirect, special,
punitive or consequential damages in connection with this Commitment Letter or
the Fee Letter; provided that nothing contained in this sentence shall limit
your indemnity and reimbursement obligations set forth above.

5.        Conditions to Financing.   The commitment of the Lenders in respect of
the Facilities and the undertaking of the Lead Arrangers to provide the services
described herein, in each case, are subject only to the satisfaction of each of
the conditions set forth in this Section 5 and in Annex II hereto and are
subject to the execution and delivery by the Borrower and the other Loan Parties
of definitive documentation with respect to the Facilities consistent with this
Commitment Letter, the Fee

 

-6-



--------------------------------------------------------------------------------

Letter and the Documentation Principles (as defined below) (the “Credit
Documentation”) (it being agreed that (x) the Credit Documentation shall not
contain any conditions precedent to the initial borrowing under the Facilities
on the Closing Date other than the conditions precedent expressly set forth
herein and in Annex II hereto and (y) there are no conditions (implied or
otherwise) to the commitments hereunder (including compliance with the terms of
the Commitment Letter, the Fee Letter and the Credit Documentation) other than
as set forth herein and in Annex II and upon satisfaction (or waiver by the Lead
Arrangers) of such conditions, the initial funding under the Facilities shall
occur).

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other agreement or other undertaking concerning the
financing of the Financing and Spin-Off Transactions to the contrary, (a) the
only representations the accuracy of which shall be a condition to the
availability of the Facilities on the Closing Date shall be the Specified
Representations (as defined below); and (b) the terms of the Credit
Documentation shall be in a form such that they do not impair the availability
of the Facilities on the Closing Date if the conditions set forth in this
Section 5 and in Annex II hereto are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower and
its material subsidiaries relating to organizational status and good standing,
organizational power and authority to enter into the Credit Documentation, due
authorization, execution, delivery and enforceability of the Credit
Documentation, no conflicts with charter documents, solvency of the Borrower and
its subsidiaries on a consolidated basis, after giving effect to the Financing
Transactions and the Spin-Off (and defined in a manner consistent with the
Solvency Certificate attached as Exhibit A hereto), Federal Reserve margin
regulations, the Investment Company Act, use of proceeds of the Facilities on
the Closing Date, no violation of the Foreign Corrupt Practices Act, the Patriot
Act or OFAC, and the creation, validity, priority (subject to permitted liens)
and perfection of the security interests granted in the intended collateral (it
being understood that to the extent any security interest in the intended
collateral (other than any collateral the security interest in which may be
perfected by the filing of a UCC financing statement, the filing of short-form
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office or the delivery of certificates of domestic
wholly-owned subsidiaries evidencing equity interests in such domestic
wholly-owned subsidiaries) is not provided on the Closing Date, as applicable,
after your use of commercially reasonable efforts to do so (and in any event, no
real property, vessel or barge collateral shall be required to be granted until
120 days following the Closing Date), then the perfection of such security
interest(s) shall not constitute a condition precedent to the availability of
the Facilities on the Closing Date but shall be required to be delivered after
the Closing Date pursuant to arrangements to be mutually agreed by the Borrower
and the Commitment Parties acting reasonably).

6.        Confidentiality and Other Obligations.   This Commitment Letter and
the Fee Letter and the contents hereof and thereof are confidential and, may not
be disclosed in whole or in part to any person or entity without our prior
written consent except (i) on a confidential basis to your and Borrower’s
accountants, officers, directors, employees, attorneys, agents and other
professional advisors and representatives in connection with the Transactions,
(ii) pursuant to a subpoena or order of any court or administrative agency in
any legal, judicial or administrative proceeding, or otherwise as required by
applicable law, rule or regulation or compulsory legal process (in which case
you agree to inform the Commitment Parties promptly thereof to the extent
practicable or not prohibited by law), (iii) this Commitment Letter and the Fee
Letter (redacted in a manner reasonably satisfactory to the Lead Arrangers to
exclude fee amounts) may be disclosed on a confidential basis to GLPI and the
board of directors and advisors of GLPI in connection with their consideration
of the Transactions, (iv) this Commitment Letter (but not the Fee Letter) and
its contents may be disclosed in any proxy or other public filing relating to
the Transactions, (v) you may disclose this Commitment Letter (but not the Fee
Letter), and the contents hereof, to potential Lenders and their affiliates,
equity investors and to rating agencies in connection with the Facilities and/or
any issuance of debt securities or credit facilities that may refinance or
replace the Facilities (“Takeout Financing”), (vi) you may disclose this
Commitment Letter (but not

 

-7-



--------------------------------------------------------------------------------

the Fee Letter) in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and filings with applicable stock exchanges,
(vii) you may disclose the fees contained in the Fee Letter as part of a generic
disclosure of aggregate sources and uses related to fee amounts to the extent
customary or required in marketing materials, materials for ratings agencies,
any proxy or other public filing or any prospectus or other offering memorandum
or other marketing materials related to any Takeout Financing, (viii) to enforce
this Commitment Letter or the Fee Letter and (ix) to gaming regulatory
authorities in connection with their review of the Transactions.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Financing Transactions and shall treat confidentially all
such information; provided, however, that nothing herein shall prevent the
Commitment Parties from disclosing any such information (i) pursuant to a
subpoena or order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or otherwise as required by applicable
law, rule or regulation or compulsory legal process (in which case the
applicable Commitment Party agrees to inform you promptly thereof only to the
extent practicable and permitted by law and other than in the case of ordinary
course audits or examinations), (ii) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Parties or any of
their respective affiliates, (iii) to the extent that such information becomes
publicly available other than by reason of disclosure in violation of this
Commitment Letter by the Commitment Parties, (iv) to the Commitment Parties’
affiliates, employees, legal counsel, independent auditors and other experts or
agents (collectively, “Representatives”) who need to know such information in
connection with the Financing Transactions and are informed of the confidential
nature of such information, (v) for purposes of establishing a “due diligence”
defense or to enforce this Commitment Letter or the Fee Letter, (vi) to the
extent that such information is received by the Commitment Parties or their
Representatives from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is independently developed by the Commitment Parties or
their Representatives, (viii) to the applicable rating agencies in connection
with any rating of the Facilities or (ix) to potential Lenders, participants or
assignees who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph or as otherwise reasonably acceptable to
you and each Commitment Party, including as in accordance with the standard
syndication processes of the Commitment Parties). Our obligations under this
provision shall remain in effect until the earlier of (i) one year from the date
of the Original Commitment Letter (as defined below) and (ii) the date the
definitive Credit Documentation is entered into by us, at which time any
confidentiality undertaking in the definitive Credit Documentation shall
supersede this provision.

Subject to the Commitment Parties and their affiliates complying with their
obligations hereunder with respect to confidential information, nothing
contained herein shall limit or preclude the Commitment Parties or any of their
affiliates from carrying on any business with, providing banking or other
financial services to, or from participating in any capacity, including as an
equity investor, in any party whatsoever, including, without limitation, any
competitor, supplier or customer of you or any of your affiliates, or any other
party that may have interests different than or adverse to such parties.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to you, the Borrower and your and the Borrower’s respective
subsidiaries and affiliates with the same degree of care as they treat their own
confidential information. The Commitment Parties further advise you that they
will not make available to you confidential information that they have obtained
or may obtain from any other customer. In connection with the services and
transactions contemplated hereby, you agree that the Commitment Parties are
permitted to

 

-8-



--------------------------------------------------------------------------------

access, use and share with any of their bank or non-bank affiliates, agents,
advisors (legal or otherwise) or representatives any information concerning you,
the Borrower and your and the Borrower’s respective subsidiaries and affiliates
that is or may come into the possession of the Commitment Parties or any of such
affiliates.

You acknowledge that the Commitment Parties and their affiliates are full
service financial institutions engaged, either directly or through their
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, the
Commitments Parties and their affiliates and funds or other entities in which
the Commitment Parties or their affiliates invest or with which they co-invest,
may at any time purchase, sell, hold or vote long or short positions and
investments in securities, derivatives, loans, commodities, currencies, credit
default swaps and other financial instruments for their own account and for the
accounts of their customers. In addition, the Commitment Parties or their
affiliates may at any time communicate independent recommendations and/or
publish or express independent research views in respect of such assets,
securities or instruments.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with the Facilities contemplated hereby and the process leading to
such Facilities, each Commitment Party has been, is, and will be acting solely
as a principal and has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for you or any of your affiliates, stockholders, creditors
or employees or any other party in connection with the Facilities, (v) the
Commitment Parties have not assumed and will not assume an advisory, agency or
fiduciary responsibility in your or your affiliates’ favor with respect to the
Transactions contemplated hereby or the process leading thereto (irrespective of
whether any of the Commitment Parties has advised or is currently advising you
or your affiliates on other matters) and the Commitment Parties have no
obligation to you or your affiliates with respect to the Transactions
contemplated hereby except, in each case, those responsibilities or obligations
expressly set forth in this Commitment Letter and the Fee Letter or in any other
commitment, fee or engagement letters between such Commitment Party and you or
your affiliates and (vi) the Commitment Parties and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from yours and those of your affiliates, and the Commitment Parties have
no obligation to disclose any of such interests to you or your affiliates. You
agree that you will not assert any claim against any Commitment Party based on
an alleged breach of fiduciary duty by such Commitment Party in connection with
the Facilities and the other transactions contemplated by this Commitment Letter
(except as expressly set forth in any commitment, fee or engagement letters
between such Commitment Party and you or your affiliates).

As you know, Goldman, Sachs & Co. has been retained by Pinnacle (or one of its
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. You agree to such retention, and further agree
not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from the
engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to

 

-9-



--------------------------------------------------------------------------------

herein, on the other. Each of the Commitment Parties hereto acknowledges (i) the
retention of Goldman, Sachs & Co. as the Financial Advisor and (ii) that such
relationship does not create any fiduciary duties or fiduciary responsibilities
to such Commitment Party on the part of Goldman Sachs or its affiliates.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies the Loan Parties (as defined in Annex I),
which information includes the Loan Parties’ names and addresses and other
information that will allow the Commitment Parties, as applicable, to identify
the Loan Parties in accordance with the U.S.A. Patriot Act.

It is agreed that after the Closing Date the Lead Arrangers may place
advertisements in financial and other newspapers and journals at the expense of
the Lead Arrangers describing the involvement of the Lead Arrangers in and
services rendered with respect to the Financing Transactions subject to
customary confidentiality and disclosure restrictions (it being understood that
no confidential information shall be disclosed in connection therewith).

7.        Survival of Obligations.    The provisions of Sections 4, 6 and 8 of
this Commitment Letter shall remain in full force and effect regardless of
whether any Credit Documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or any
commitment or undertaking of the Commitment Parties hereunder; provided that if
the Credit Documentation is entered into and the Term Facility is funded, your
obligations under this Commitment Letter (other than under Section 6 hereof),
shall automatically terminate, and you shall be released from all liability in
connection therewith at such time. You may terminate the Commitment Parties’
commitments hereunder at any time subject to this paragraph.

8.        Miscellaneous.  This Commitment Letter and the Fee Letter may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart thereof. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting, this Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter and any claim, controversy or dispute
arising out of or relating to this Commitment Letter or the Fee Letter shall be
governed by, and construed in accordance with, the law of the State of New York.
Each party hereto hereby irrevocably waives any and all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter, the Fee Letter,
the Transactions and the other transactions contemplated hereby and thereby or
the actions of the Commitment Parties in the negotiation, performance or
enforcement hereof. Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter, the Fee Letter, the
Transactions and the other transactions completed hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding shall be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of process against you for any
suit, action or proceeding relating to any such dispute. Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought

 

-10-



--------------------------------------------------------------------------------

in an inconvenient forum. A final judgment in any such suit, action or
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject by suit upon judgment.

We represent and warrant that this Commitment Letter and the Fee Letter
(together, the “Commitment Papers”) constitute our legally valid and binding
obligations to provide the services set forth herein and the Facilities,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter, in each
case, enforceable at law and in equity in accordance with their terms (subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)); provided that it is acknowledged and agreed by each party hereto that the
initial funding of the Facilities shall be subject only to the conditions
precedent set forth in Section 5 and Annex II of this Commitment Letter. You
represent and warrant that the Commitment Papers constitute your legally valid
and binding obligations, including an agreement to negotiate in good faith the
Credit Documentation by the parties hereto in a manner consistent with this
Commitment Letter, enforceable at law and in equity against you in accordance
with their terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law)); provided that nothing contained in the
Commitment Papers obligates you, the Borrower or any of your or the Borrower’s
respective affiliates to consummate any Financing Transaction or to draw down
any portion of the Facilities.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and you and your affiliates
with respect to the Facilities and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.

This Commitment Letter may not be assigned by you without prior written consent
of each Commitment Party (and any purported assignment without such consent will
be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto (and the Indemnified Parties
and SpinCo and its subsidiaries as provided below); provided, however, that,
notwithstanding the foregoing, you may assign this Commitment Letter and the Fee
Letter and all of your rights and obligations hereunder and thereunder to the
Borrower pursuant to an assignment agreement reasonably satisfactory to JPM,
without the consent of any Commitment Party or any other person; provided,
however, that notwithstanding any such assignment, Pinnacle shall not be
released from its obligations hereunder and under the Fee Letter until the date
of the Spin-Off, and upon the date the Spin-Off is consummated, Pinnacle shall
automatically and irrevocably be released from its obligations hereunder and
under the Fee Letter. Upon the effectiveness of such assignment and the
assumption of all of your rights and obligations hereunder and thereunder by the
Borrower, (a) without limiting the proviso to the immediately foregoing
sentence, after the Spin-Off, Pinnacle shall have no further rights, claims,
obligations or liabilities in connection with this Commitment Letter or the Fee
Letter, and (b) all references to “you” contained herein or therein shall refer
to the Borrower unless the context otherwise requires. Such assignment may be
evidenced by written notice delivered by Pinnacle or the Borrower to JPM,
whereupon such assignment shall be effective and on and after the Spin-Off,
Pinnacle shall have no further rights, claims, obligations or liabilities, in
connection with this Commitment Letter or the Fee Letter; it being understood
that Pinnacle shall not be released from its obligations and liabilities under
this

 

-11-



--------------------------------------------------------------------------------

Commitment Letter and the Fee Letter until the Spin-Off. This Commitment Letter
may not be assigned by any of the Commitment Parties (other than by Goldman
Sachs Bank USA to its designated affiliate Goldman Sachs Lending Partners LLC as
indicated in the first paragraph of this Commitment Letter) without your prior
written consent (and any purported assignment without such consent shall be null
and void).

This Commitment Letter amends, restates and supersedes in its entirety that
certain commitment letter (the “Original Commitment Letter”) dated July 20, 2015
among JPMCB, JPMS, BANA, MLPF&S, Goldman Sachs, Fifth Third, U.S. Bank, Credit
Agricole, DBNY, DBCI, DBSI, WFB, WFS and you, and such Original Commitment
Letter shall be of no further force or effect. It is understood and agreed that
the Commitment Parties shall be entitled to the benefits of the indemnification
provisions of this Commitment Letter as if they were in effect on the date of
the Original Commitment Letter.

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to JPMorgan executed
counterparts of this Commitment Letter and the Fee Letter with respect to the
Facilities not later than 11:59 p.m. (New York City time) on November 17, 2015
whereupon this Commitment Letter and the Fee Letter shall become effective and
constitute a binding agreement between us and you. This offer shall terminate if
not so accepted by you at or prior to that time. Upon your acceptance of this
offer, thereafter the commitments and undertakings of the Commitment Parties
hereunder will expire on the earliest of (a) 5:00 p.m. (New York City time) on
April 30, 2016; provided that if GLPI elects the “End Date Extension” as defined
in and in accordance with the Merger Agreement, such date shall be extended to
5:00 p.m. (New York City time) on June 30, 2016, (b) the termination of the
Merger Agreement (as defined in Annex II hereto) without the closing of the
Acquisition, (c) the consummation of the Acquisition and the Spin-Off without
the funding of the Facilities on the date of such consummation and (d) the End
Date as defined in the Merger Agreement. Notwithstanding anything in this
paragraph to the contrary, the termination of any commitment pursuant to this
paragraph or Section 7 above does not prejudice our rights or remedies in
respect of any breach of this Commitment Letter.

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.

By:   /s/ Nadelge Dang  

Name: Nadelge Dang

  Title: Vice President

J.P. MORGAN SECURITIES LLC

By:  

 

  Name:     Title:  

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.

By:  

 

  Name:     Title:  

J.P. MORGAN SECURITIES LLC

By:

 

/s/ Bret Yunker

 

Name:  Bret Yunker

 

Title:  Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:   /s/ Bernard J. Tsang Name:   Bernard J. Tsang Title:   Director

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:   /s/ Bernard J. Tsang Name:   Bernard J. Tsang Title:   Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

By:   /s/ Robert Ehudin Name:   Robert Ehudin Title:   Authorized Signatory

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

FIFTH THIRD BANK

By:

 

/s/ Derek D. Brust

Name:

 

Derek D. Brust

Title:

 

Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Chad T. Orrock

Name:

 

Chad T. Orrock

Title:

 

Senior Vice President

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:

 

/s/ Joseph A. Asciolla

Name:

 

Joseph A. Asciolla

Title:

 

Managing Director

By:   /s/ David Bowers Name:   David Bowers Title:   Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:

 

/s/ Nikko Hayes

Name:

 

Nikko Hayes

Title:

 

Managing Director

By:

 

/s/ Alex Barth   

Name:

 

Alex Barth

Title:

 

Managing Director

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

By:

 

/s/ Nikko Hayes

Name:

 

Nikko Hayes

Title:

 

Managing Director

By:

 

/s/ Alex Barth   

Name:

 

Alex Barth

Title:

 

Managing Director

DEUTSCHE BANK SECURITIES INC.

By:

 

/s/ Nikko Hayes

Name:

 

Nikko Hayes

Title:

 

Managing Director

By:   /s/ Alex Barth Name:   Alex Barth Title:   Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Rick Bokum Name:   Rick Bokum Title:   Managing Director

WELLS FARGO SECURITIES, LLC

By:

 

/s/ Duane Bouligny

Name:

 

Duane Bouligny

Title:

 

MD

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above:

PINNACLE ENTERTAINMENT, INC., a Delaware corporation

By:     /s/ Carlos A. Ruisanchez   Name:  Carlos A. Ruisanchez   Title:
President and Chief Financial Officer

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached

 

Borrower:  

SpinCo (in such capacity, the “Borrower”).

Administrative Agent and Collateral Agent:  

 

JPMCB will act as sole administrative agent and collateral agent for the Lenders
(the “Administrative Agent”).

Joint Lead Arrangers and Joint Bookrunning Managers:  

 

JPMS, MLPF&S, Goldman Sachs, Fifth Third, U.S. Bank, Credit Agricole, DBSI and
WFS will act as joint lead arrangers and joint bookrunning managers in
connection with the Facilities (in such capacity, the “Lead Arrangers”).

Lenders:  

JPMCB, BANA, Goldman Sachs, Fifth Third, U.S. Bank, Credit Agricole, DBNY, DBCI,
WFB and other financial institutions selected by the Lead Arrangers and approved
by the Borrower (the “Lenders”); provided that, in no event shall any
Disqualified Lender be a Lender.

Term Facility:  

A senior secured 364-day term loan bridge facility in an aggregate principal
amount of $900,000,000 (the “Term Facility”). The Term Facility will be
available to the Borrower in one drawing substantially concurrently with the
consummation of the Spin-Off. The Loans under the Term Facility are referred to
as “Term Loans”.

Revolving Credit Facility:  

$200,000,000 senior secured revolving credit facility (the “Revolving Credit
Facility”) to be provided by the Lenders and available from time to time on or
after the Closing Date until the Maturity Date, and to include (i) a sublimit of
$50,000,000 for the issuance of standby and commercial letters of credit (each,
a “Letter of  Credit”) and (ii) a sublimit of $30,000,000 for swingline loans
(“Swingline Loans”) to be issued by the Administrative Agent (in such capacity
the “Swingline Lender”). Letters of Credit will be initially issued by the
Administrative Agent and any other Lender under the Revolving Credit Facility
that agrees with the Borrower to provide Letters of Credit (including Lenders
which have issued letters of credit under the Existing Credit Agreement (as
defined below) that are outstanding on the Closing Date) (collectively, the
“Issuing Banks”), and each of the Lenders under the Revolving Credit Facility
will purchase an irrevocable and unconditional participation in each Letter of
Credit. Letters of credit that are issued by banks under that certain credit
agreement, dated as of August 13, 2013, by and among Pinnacle, JPMorgan Chase
Bank, N.A., as administrative agent, and the other parties thereto (the
“Existing Credit Agreement”) shall, to the extent such banks which have issued
such letters of credit under the Existing

 

Annex I-1



--------------------------------------------------------------------------------

 

Credit Agreement are Lenders, remain outstanding on and after the Closing Date
and be deemed to have been issued under the Revolving Credit Facility.

 

The loans under the Term Facility and the Revolving Credit Facility are
collectively referred to herein as the “Loans”.

 

Letters of Credit shall expire not later than 12 months after the date of
issuance thereof and any Letters of Credit outstanding on the date that is 5
business days prior to the Maturity Date shall be cash collateralized.

 

Drawings under any Letter of Credit shall be reimbursed by the Borrower within
one business day after notice of drawing is delivered. To the extent that the
Borrower does not reimburse the Issuing Bank within one business day, the
Lenders under the Revolving Credit Facility shall be irrevocably obligated to
reimburse the Issuing Bank pro rata based upon their respective Revolving Credit
Facility commitments.

 

If any Lender becomes a Defaulting Lender (as defined in the Credit
Documentation in accordance with the Documentation Principles), then the Letter
of Credit exposure of such Defaulting Lender will automatically be reallocated
among the non-Defaulting Lenders pro rata in accordance with their commitments
under the Revolving Credit Facility up to an amount such that the revolving
credit exposure of such non-Defaulting Lender does not exceed its commitments.
In the event that such reallocation does not fully cover the Letter of Credit
exposure of such Defaulting Lender, the applicable Issuing Bank may require the
Borrower to cash collateralize such “uncovered” exposure in respect of each
outstanding Letter of Credit and will have no obligation to issue new Letters of
Credit, or to extend, renew or amend existing Letters of Credit to the extent
Letter of Credit exposure would exceed the commitments of the non-Defaulting
Lenders, unless such “uncovered” exposure is cash collateralized to the Issuing
Bank’s reasonable satisfaction.

 

Each Lender under the Revolving Credit Facility shall, promptly upon request by
the Swingline Lender, fund to the Swingline Lender its pro rata share of any
swingline borrowings.

 

If any Lender becomes a Defaulting Lender then the swingline exposure of such
Defaulting Lender will automatically be reallocated among the non-Defaulting
Lenders pro rata in accordance with their commitments under the Revolving Credit
Facility up to an amount such that the revolving credit exposure of such
non-Defaulting Lender does not exceed its commitments. In the event such
reallocation does not fully cover the exposure of such Defaulting Lender, the
Swingline Lender may require the Borrower to repay such “uncovered” exposure in
respect of the Swingline Loans and will have no obligation to make new Swingline

 

Annex I-2



--------------------------------------------------------------------------------

 

Loans to the extent such Swingline Loans would exceed the commitments of the
non-Defaulting Lenders.

Purpose/Use of Proceeds:  

The proceeds of the Term Loans, shall be used to pay the SpinCo Payoff Amount
(as defined in Annex III) and to pay transaction fees and expenses. The
Revolving Credit Facility will be made available (a) on the Closing Date to pay
a portion of the SpinCo Payoff Amount and to pay fees and expenses related to
the Financing Transactions not exceeding, in the aggregate, $150,000,000 and,
(b) thereafter, for general corporate purposes of the Borrower, including,
without limitation, permitted acquisitions or dividends.

Interest Rates:  

The interest rates per annum applicable to the Facilities will be, at the option
of the Borrower as set forth below at either LIBOR or the Base Rate plus the
Applicable Margin (as defined below).

 

“Applicable Margin” will mean, for the initial three-month period following the
Closing Date:

 

(a) with respect to Loans under the Term Facility, (i) 2.25%, in the case of
LIBOR Loans and (ii) 1.25%, in the case of Base Rate Loans; and

 

(b) with respect to Loans under the Revolving Credit Facility, (i) 2.25%, in the
case of LIBOR Loans and (ii) 1.25%, in the case of Base Rate Loans.

 

Unless the Loans under the Facilities are repaid in whole and the commitments
under the Revolving Credit Facility are terminated in full within three months
following the Closing Date, the Applicable Margin will increase by 50 basis
points at the end of such three-month period and will increase by an additional
50 basis points at the end of each of the two succeeding three-month periods
thereafter to the extent such loans and commitments remain outstanding as of
such dates.

 

The Borrower may select interest periods of one, two, three or six months for
LIBOR advances. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

 

“LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type and consistent with the Documentation Principles;
provided that the Base Rate will be deemed to be not less than 100 basis points
higher than one-month LIBOR and LIBOR and the Federal Funds Rate may not be less
than zero.

 

Swingline Loans will accrue interest at the Base Rate plus the Applicable
Margin.

Default Interest:  

During the continuance of a payment event of default, interest will
automatically accrue on overdue principal and overdue interest and all other
obligations not paid when due at a rate of 200 basis points in excess of the
rate otherwise applicable to such amounts (or if no such rate is

 

Annex I-3



--------------------------------------------------------------------------------

  

otherwise applicable, at a rate of 200 basis points in excess of the non-default
interest rate then applicable to Base Rate Loans under the Revolving Credit
Facility) (the “Default Rate”). While any bankruptcy event of default exists,
all obligations (limited, in the case of interest, to overdue interest) shall
automatically bear interest at the Default Rate. All such interest shall be
payable on demand of the Administrative Agent.

Commitment Fee:   

Commencing on the Closing Date, a commitment fee of a per annum amount equal to
0.375% shall be payable on the actual daily unused portions of the Revolving
Credit Facility, such fee to be payable quarterly in arrears and on the date of
termination or expiration of the commitments. Swingline Loans shall not be
considered to be usage of the Revolving Credit Facility for purposes of the
commitment fee.

Letter of Credit Fee:   

A per annum fee equal to the Applicable Margin over LIBOR under the Revolving
Credit Facility will accrue on the aggregate face amount of outstanding Letters
of Credit under the Revolving Credit Facility, payable in arrears at the end of
each quarter and upon the termination of the Revolving Credit Facility, in each
case for the actual number of days elapsed over a 360-day year. Such fees shall
be distributed to the Lenders participating in the Revolving Credit Facility pro
rata in accordance with the amount of each such Lender’s Revolving Credit
Facility commitment. In addition, the Borrower shall pay to the Issuing Bank,
for its own account, (a) a fronting fee for each outstanding Letter of Credit
equal to the greater of (i) 0.125% of the face amount of such Letters of Credit
and (ii) $500, payable in arrears at the end of each quarter and upon the
termination of the Revolving Credit Facility, calculated based upon the actual
number of days elapsed over a 360-day year, and (b) customary issuance and
administration fees.

Calculation of Interest

and Fees:

  

 

Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.

Cost and Yield Protection:   

Customary for transactions and facilities of this type and consistent with the
Documentation Principles, including, without limitation, in respect of breakage
or redeployment costs incurred in connection with prepayments, changes in
capital adequacy, capital requirements and liquidity requirements or their
interpretation, illegality, unavailability of LIBOR and payments free and clear
of withholding or other taxes, and including treating as introduced or adopted
after the Closing Date all the Dodd-Frank Wall Street Reform and Consumer
Protection Act related requests, rules, guidelines and directives promulgated
thereunder and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the

 

Annex I-4



--------------------------------------------------------------------------------

  

United States regulatory authorities, in each case, pursuant to Basel III, in
each case, subject to customary exceptions and qualifications.

Maturity:   

The Facilities shall terminate and all amounts outstanding thereunder shall be
due and payable 364 days following the Closing Date (the “Maturity Date”).

Scheduled Amortization:   

None.

Mandatory Prepayments and Commitment Reductions:   

 

The aggregate loans under the Facilities shall be repaid, without penalty or
premium, by the following amounts: (a) 100% of all net cash proceeds from sales
of property and assets of the Borrower and its Restricted Subsidiaries (as
defined below) and from certain casualty or condemnation events, in each case,
subject to the right of the Borrower to reinvest during or after the term of the
Facilities upon terms and conditions to be agreed upon, and other exceptions to
be agreed upon and (b) 100% of all net cash proceeds from the issuance or
incurrence after the Closing Date of additional debt for borrowed money of the
Borrower or any of its Restricted Subsidiaries (excluding purchase money
financings or financings for the purpose of capital improvements subject to
limitations to be agreed, borrowings under the Revolving Credit Facility,
intercompany debt, debt of subsidiaries acquired after the Closing Date and up
to $20,000,000 of additional debt).

  

Mandatory prepayments will be applied first, to the Term Loans, second, after
all Term Loans are repaid in full to repay Loans under the Revolving Credit
Facility (with a corresponding commitment reduction), and third, after all loans
under the Revolving Credit Facility are repaid, to cash collateralize
outstanding Letters of Credit.

  

The Loans under the Revolving Credit Facility shall be prepaid and the Letters
of Credit cash collateralized to the extent such extensions of credit exceed the
aggregate amount of the Revolving Credit Facility commitments.

Optional Prepayments and Commitment Reductions:   

 

Loans under the Facilities may be prepaid at par, in whole or in part without
premium or penalty, at the option of the Borrower (except LIBOR breakage costs).

Guarantors:   

The obligations of (a) the Borrower under the Facilities and (b) any Loan Party
(as defined below) under any hedging and (with the written approval of Borrower)
treasury management agreements (other than any obligation of any Guarantor to
pay or perform under any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act (a

 

Annex I-5



--------------------------------------------------------------------------------

  

“Swap”), if, and to the extent that, all or a portion of the guarantee by such
Guarantor of, or the grant by such Loan Party of a security interest to secure,
such Swap (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or interpretation of any thereof)) between a Loan
Party and any counterparty that is a Lender or an agent (or an affiliate of a
Lender or an agent) at the time such hedging agreement or cash management
agreement was entered into (obligations referred to in this clause (b),
collectively, “Bank Product Obligations”) will be unconditionally guaranteed, on
a joint and several basis, by each existing and subsequently acquired or formed
direct and indirect domestic wholly-owned subsidiary of the Borrower except in
the case of subsidiaries of the Borrower (i) to the extent prohibited or
restricted by applicable law whether on the Closing Date or thereafter or by
contract existing on the Closing Date or, with respect to subsidiaries acquired
after the Closing Date, by contract existing when such subsidiary was acquired
(and not entered into in contemplation of such acquisition) (including any
requirement to obtain the consent of any governmental or regulatory authority
(including gaming authorities) or third party, it being understood the Borrower
shall use commercially reasonable efforts to obtain approval of gaming
authorities), (ii) any direct or indirect U.S. subsidiary of a direct or
indirect non-U.S. subsidiary of the Borrower, (iii) any U.S. subsidiary that is
a disregarded entity for U.S. federal income tax purposes substantially all of
whose assets consist of capital stock and/or indebtedness of one or more
non-U.S. subsidiaries and any other assets incidental thereto (for such purposes
(and for the purposes of “Security” below), U.S. subsidiaries whose only
material assets consist of the capital stock and/or indebtedness of one or more
non-U.S. subsidiaries (and other assets incidental thereto) shall be deemed to
be non-U.S. subsidiaries), (iv) any Unrestricted Subsidiaries (as defined
below), (v) captive insurance companies, (vi) immaterial subsidiaries (defined
in a manner to be agreed) and (vii) any subsidiary where the Administrative
Agent and the Borrower agree the cost of obtaining a guarantee by such
subsidiary would be excessive in light of the practical benefit to the Lenders
afforded thereby (each a “Guarantor” and such guarantee being referred to herein
as a “Guarantee”); provided that all such Guarantees shall be subject in all
respects to gaming laws and regulations and the receipt of applicable gaming
approvals. The Borrower and the Guarantors are herein referred to as the “Loan
Parties” and, individually, as a “Loan Party.”

Master Lease,

OpCo Master Tenant:

  

 

A wholly-owned subsidiary of the Borrower to be determined (“OpCo Master
Tenant”) will enter into a long term master lease (the “Master Lease”) with a
wholly-owned subsidiary of Gaming and Leisure Properties, Inc. (“GLPI”) (which
subsidiary, for the avoidance of doubt, may be an entity that becomes a
subsidiary of GLPI on the Closing Date) (such subsidiary, the “Landlord”) on the
Closing Date. Under the Master Lease, OpCo Master Tenant will lease the real
property and

 

Annex I-6



--------------------------------------------------------------------------------

  

related improvements in connection with the gaming properties to be identified
therein from the Landlord. Pursuant to the Master Lease, OpCo Master Tenant has
the right to permit certain of its subsidiaries to occupy and operate such
gaming properties. The Borrower and certain subsidiaries of OpCo Master Tenant
will guarantee OpCo Master Tenant’s obligations under the Master Lease. The
Master Lease will be treated as an operating lease (and will not constitute
indebtedness, a capitalized lease, a lien or interest expense) for all purposes
under the Credit Documentation (including without limitation for purposes of the
calculation of EBITDA and the Financial Covenants); provided that, the foregoing
will not prevent the Borrower from treating the Master Lease in a different
manner in its financial statement reporting to the extent required under
generally accepted accounting principles or advised by its auditor.

Security:

  

The Facilities and any Bank Product Obligations will be secured by (a) a first
priority, perfected pledge of 100% of the equity interests of each direct,
wholly-owned Restricted Subsidiary of the Borrower and of each Guarantor (which
pledge, in the case of equity interests in any foreign subsidiary or any
domestic subsidiary, substantially all of the assets of which consist of equity
interests in foreign subsidiaries (each, a “FSHCO”), shall be limited to 65% of
the voting equity interests and 100% of the non-voting equity interests of such
foreign subsidiary or FSHCO, as the case may be) and (b) a first priority,
perfected security interest in substantially all of the assets of the Loan
Parties, including, without limitation, all gaming assets, furniture, equipment,
fixtures, investment property, inventory and other goods, accounts receivable,
intellectual property, instruments, documents, contract rights, general
intangibles and all other material real and personal property of the Loan
Parties (including, without limitation, leasehold mortgages or other security
interests over OpCo Master Tenant’s rights under the Master Lease with Landlord
no later than 120 days following the Closing Date) and all proceeds of the
foregoing, subject to customary exceptions and thresholds for facilities of this
type; provided that, in each case, all such pledges and liens shall be subject
in all respects to applicable gaming laws, regulations and approvals; provided
that, notwithstanding the foregoing, the Collateral shall not include: (i) any
(x) immaterial fee-owned real property and (y) leasehold interest other than (A)
the Master Lease (it being understood that all leased property under the Master
Lease shall be required to be subject to a perfected security interest in favor
of the Administrative Agent (it being further understood that for the purposes
of this requirement to provide a perfected security interest in all such leased
property, with respect to vessels, barges and riverboats, the filing of a UCC
financing statement shall be sufficient to satisfy such requirement)) and (B)
other leaseholds of property with a fair market value in excess of $20 million,
subject to certain exceptions to be agreed, including, without limitation,
landlord consent to the grant of any such mortgage; provided that the Loan
Parties shall be required to obtain the consent of the landlord to such mortgage
in the case of any leasehold entered into after the Closing Date of property
with a fair

 

Annex I-7



--------------------------------------------------------------------------------

  

market value in excess of $200 million and a remaining term in excess of 10
years (it being understood there shall be no requirement to obtain any landlord
waivers, estoppels or collateral access letters), (ii) perfection of motor
vehicles and other assets subject to certificates of title (other than to the
extent perfection can be achieved with the filing of UCC-1 financing
statements), (iii) all commercial tort claims below a threshold to be agreed,
(iv) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law, other than proceeds thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition, (v) pledges and
security interests prohibited or restricted by applicable law (including any
requirement to obtain the consent of any governmental authority, it being
understood the Borrower shall use commercially reasonable efforts to obtain
approval of gaming authorities), (vi) equity interests in (x) Unrestricted
Subsidiaries and immaterial subsidiaries and (y) non-wholly owned Restricted
Subsidiaries and joint ventures to the extent such security interest is not
permitted under such subsidiary’s organizational or joint venture agreements,
(vii) any lease, license or agreement (including joint venture agreements) or
any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti- assignment provisions of the Uniform
Commercial Code or other applicable law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable law notwithstanding such prohibition, (viii)
any assets to the extent a security interest in such assets would result in
material adverse tax consequences to the Borrower or its subsidiaries as
reasonably determined by the Borrower in consultation with the Administrative
Agent; (ix) letter of credit rights, except to the extent constituting a
supporting obligation for other Collateral as to which perfection may be
accomplished solely by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a Uniform Commercial Code
financing statement), (x) any intent-to-use application trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law, (xi) any assets where the cost of obtaining a security
interest in such assets exceeds the practical benefit to the Lenders afforded
thereby as mutually agreed by the Administrative Agent and the Borrower and
(xii) gaming licenses to the extent a security interest in any such

 

Annex I-8



--------------------------------------------------------------------------------

  

gaming license is prohibited or restricted by applicable law or regulation
(including gaming laws and liquor laws) or would require a funding of
suitability or similar approval or procedure by a gaming board, liquor board or
other governmental authority prior to being given as collateral security
(collectively, subject to such exceptions and the exception below with respect
to Missouri gaming assets, the “Collateral”).

  

No actions in any non-U.S. jurisdiction shall be required in order to create or
perfect any security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction) and no control agreements shall be required to be delivered with
respect to any deposit account or securities account. The Credit Documentation
shall also contain limitations as to the granting of liens on gaming licenses,
gaming equipment and equity interests in gaming licensees and on rights and
remedies with respect to gaming licensees in Missouri and other jurisdictions in
a manner consistent with that certain amended and restated security agreement,
dated as of August 13, 2013, by and among Pinnacle, the grantors party thereto
and JPMorgan Chase Bank, N.A., as administrative agent, and the related pledge
documentation (including, without limitation, such limitations with respect to
the granting of liens on gaming licenses, gaming equipment and equity interests
in gaming licensees and on rights and remedies with respect to gaming licensees
in Missouri as are set forth on Annex IV hereto).

Documentation:

  

The facility documentation for the Facilities (the “Credit Documentation”) shall
be negotiated in good faith, shall contain the terms and conditions set forth in
the Summary of Terms and, subject to such terms and conditions, shall (x) be
based on the terms of the Existing Credit Agreement and related loan documents,
taking into account the Transactions and the Borrower and its subsidiaries’
operational and strategic requirements in light of the Borrower’s and its
subsidiaries’ size, business and business plan, including the Borrower’s and its
subsidiaries’ obligations with respect to the Master Lease, (y) be consistent
with the Projections and (z) with respect to restricted payments, liens and
investments have such other modifications as are appropriate for a 364-day
credit facility (collectively, the “Documentation Principles”).

Conditions Precedent

   to Closing:   

Those specified in Section 5 of the Commitment Letter and Annex II to the
Commitment Letter.

Conditions Precedent to

  

Each Subsequent Borrowing:

  

After the Closing Date, each borrowing and each issuance or renewal of a Letter
of Credit under the Facilities will be subject to: delivery of borrowing notice;
accuracy of representations and warranties in all material respects (or in all
respects in the case of any such representation or warranty that is already
qualified by materiality or material adverse effect); and absence of defaults or
events of defaults.

 

Annex I-9



--------------------------------------------------------------------------------

Representations and

  

Warranties:

  

Representations and warranties shall consist solely of the following (applicable
to the Borrower and the subsidiaries of the Borrower that are not designated as
Unrestricted Subsidiaries (as defined below) (such subsidiaries, “Restricted
Subsidiaries”) and subject to exceptions, baskets, materiality thresholds and
qualifications to be agreed): existence and good standing, authorization,
execution, delivery and enforceability of the Credit Documentation, compliance
with law, accuracy of pro forma and historical financial statements, absence of
litigation, no conflicts with organizational documents, laws or contractual
obligations, absence of defaults, organizational power and authority, approvals,
ERISA and other employee matters, taxes and tax status of the Spin-Off for the
Borrower and its subsidiaries, Investment Company Act, margin regulations,
environmental matters, use of proceeds, subsidiaries, ownership of properties,
creation, validity, priority (subject to permitted liens) and perfection of
security interests (including the leasehold interest under the Master Lease
after consummation of the Spin-Off and giving effect to the time periods
provided for in this Commitment Letter for the provision of perfected security
interests in real property, vessels and barges), licenses and permits,
disclosure, solvency of the Borrower and its subsidiaries on a consolidated
basis, intellectual property, Regulation H, insurance, real estate matters,
effectiveness of the Master Lease, absence of material adverse effect,
effectiveness of the Master Lease after consummation of the Spin-Off, status of
mortgaged real properties and FCPA, OFAC, PATRIOT Act and other anti-terrorism
laws and anti-money laundering laws.

Covenants:

  

Limited to the following affirmative, negative and financial covenants
(applicable to the Borrower and the Restricted Subsidiaries):

  

(a)

    

Affirmative Covenants: Affirmative covenants shall consist solely of the
following: existence, permits and licenses, compliance with law, maintenance of
properties, insurance, payment of taxes, delivery of annual audited and
quarterly unaudited financial statements (it being understood that such audit
may contain a going concern qualification or exception to the extent related to
the maturity or refinancing of indebtedness) and certain notices, maintenance of
records, inspection rights, use of proceeds, compliance with environmental laws,
pledge or mortgage of real property and vessels, maintenance of security
interests, further assurances and additional Guarantors, subleases under the
Master Lease, limitations on designation of unrestricted subsidiaries and
immaterial subsidiaries and consummation of certain post-closing matters, and,
in any case, subject to baskets, exceptions, materiality thresholds and
qualifications to be agreed.

 

Annex I-10



--------------------------------------------------------------------------------

  

(b)

    

Negative Covenants (subject, in each case, to baskets, exceptions, materiality
thresholds and qualifications to be agreed (in addition to the specific
exceptions designated below)):

                (a)   

indebtedness; provided that, among other items, (i) a basket for up to
$50,000,000 of purchase money debt or capital leases will be permitted, (ii) up
to an amount to be agreed of indebtedness of the Borrower’s foreign subsidiaries
will be permitted, so long as such indebtedness is not guaranteed by the
Borrower and any Guarantor, and (iii) a basket for up to $62,500,000 for other
indebtedness;

                (b)   

liens; provided that, among other items, (i) liens to secure permitted purchase
money debt or capital leases up to $50,000,000 will be permitted and (ii) other
liens incurred securing obligations in an aggregate amount of less than
$25,000,000 will be permitted;

                (c)   

restricted payments;

                (d)   

sales of assets (including, without limitation, sales and other transfers of
stock of Restricted Subsidiaries); provided that assets sales of up to
$100,000,000 in the aggregate for all such asset sales outside of the ordinary
course shall be permitted so long as (i) no event of default is continuing, (ii)
at least 75% of the consideration received by the Borrower and its Restricted
Subsidiaries is in the form of cash or cash equivalents (subject to the ability
of the Borrower to designate up to an amount to be agreed in the aggregate of
non-cash assets as cash consideration) or assets reasonably related to the
Borrower’s business and (iii) to the extent required, the proceeds are applied
as required under the mandatory prepayment provisions;

                (e)   

investments; provided that, among other things, (i) investments (including
guarantees) of up to an amount to be agreed by the Borrower or any of its
Restricted Subsidiaries will be permitted and (ii) the Borrower and its
Restricted Subsidiaries may make permitted acquisitions, subject to the absence
of events of default as of the time that the applicable acquisition agreement is
entered into and pro forma compliance with a Consolidated Total Leverage Ratio
to be agreed as of the time that the applicable acquisition agreement is entered
into;

                (f)   

transactions with affiliates;

                (g)   

certain prepayments of subordinated, junior lien and certain unsecured
indebtedness;

                (h)   

restrictions on subsidiary distributions;

 

Annex I-11



--------------------------------------------------------------------------------

               (i)   

changes in lines of business;

               (j)   

changes in fiscal year;

               (k)   

certain material amendments to the Master Lease;

               (l)   

mergers and consolidations; and

               (m)   

violation of FCPA and sanctions laws and regulations (including use of proceeds
in violation thereof).

      

For purposes hereof, the Consolidated Total Leverage Ratio will be calculated,
among other things, (i) net of unrestricted cash on hand of the Borrower and its
Restricted Subsidiaries in excess of an amount equal to $6,000,000 times the
number of operating casino properties; and (ii) the Consolidated Total Leverage
Ratio shall measure, in the numerator thereof, without duplication, debt for
borrowed money, purchase money debt, capital leases, obligations issued or
assumed as the deferred purchase price of property or services (subject to
customary exclusions) which are reflected as a liability on the balance sheet of
the Borrower in accordance with GAAP, debt evidenced by promissory notes and
similar instruments (provided in no event will the Master Lease be included) and
guarantees thereof.

      

For purposes of the Consolidated Total Leverage Ratio, it is agreed that
“Consolidated EBITDA” shall be defined in a manner consistent with the
Documentation Principles and in any event shall include, without limitation:

      

(i)(x) costs savings, operating expense reductions and synergies related to the
Transactions to the extent expected to be realized within 18 months after the
Closing Date and (y) costs savings, operating expense reductions and synergies
related to mergers and other business combinations, acquisitions or divestitures
consummated after the Closing Date, or restructurings, cost savings initiatives
or other initiatives and expected to be realized within 18 months after a merger
or other business combination, acquisition or divestiture is consummated or
after the announcement or implementation of any other restructuring, cost
savings initiative or other initiative; provided that the chief financial
officer, chief accounting officer or other financial officer of the Borrower
shall be required to deliver a certification that such amounts are reasonably
identifiable and factually supportable;

      

(ii) unlimited (x) restructuring and related charges and business optimization
expenses, (y) unusual, non-recurring or extraordinary charges, losses or
expenses and (z) non-cash charges;

 

Annex I-12



--------------------------------------------------------------------------------

       

(iii) (A) costs and expenses incurred in connection with the Transactions, (B)
costs and expenses incurred in connection with permitted acquisitions and (C)
costs and expenses relating to redemption or repayment of debt;

       

(iv) unlimited pre-opening and related promotional expenses; and

       

(v) adjustments and add-backs reflected in the financial model delivered to the
Lead Arrangers prior to the date of the Commitment Letter (as may be further
modified and re-delivered following the date of the Commitment Letter to JPMS to
the extent such updated model is reasonably acceptable to the Lead Arrangers),
and others as shall be mutually agreed in a manner consistent with the
Documentation Principles.

  

(c) Financial Covenant: Limited to a Consolidated Total Leverage Ratio to be
agreed (it being understood and agreed that the levels will be set to reflect a
35% non-cumulative cushion to Consolidated EBITDA from the model delivered to
the Lead Arrangers on July 16, 2015), to be applicable to the Borrower and its
Restricted Subsidiaries commencing with the first full fiscal quarter ending
after the Closing Date (and determined on a trailing four quarter period, which
for periods ended prior to completion of the first full fiscal quarter after the
Closing Date shall be calculated on a pro forma basis to give effect to the
Spin-Off and the Master Lease) (the “Financial Covenant”).

Events of Default:

  

Events of default shall consist solely of the following (and, in each case,
subject to customary exceptions and thresholds): nonpayment of principal,
interest and other amounts due under the Credit Documentation, default in the
performance of covenants (subject, in the case of certain affirmative covenants,
to customary cure periods), representations and warranties prove to have been
false or misleading in any material respect (or in any respect in the case of
any such representation or warranty that is already qualified by materiality or
material adverse effect), cross-event of default to material indebtedness,
bankruptcy of the Borrower or any material restricted subsidiary of the
Borrower, material judgments (that remain undischarged or stayed for 60 days),
material ERISA events, failure of security interests and liens with respect to a
material portion of the collateral, failure or repudiation of the Guarantees
(other than in connection with permitted transactions under the Credit
Documentation), unenforceability of the Credit Documentation or repudiation
thereof by the Borrower or any Guarantor, the occurrence of a change of control,
certain revocations of material licenses by a gaming authority that continues
for 30 days, termination of the Master Lease and a cross-event of default to
certain “events of default” under the Master Lease and invalidity of
intercreditor agreements (if any).

 

Annex I-13



--------------------------------------------------------------------------------

Unrestricted Subsidiaries:

  

The Credit Documentation will contain customary provisions pursuant to which the
Borrower will be permitted to designate any existing or subsequently acquired or
organized subsidiary (other than certain subsidiaries to be agreed, including
the OpCo Master Tenant and the owners or operators of the casino properties) as
an “unrestricted subsidiary” (each, an “Unrestricted Subsidiary”) and
subsequently re-designate any such Unrestricted Subsidiary as a restricted
subsidiary so long as immediately after giving effect to such designation as an
unrestricted subsidiary (which designation shall be treated as an investment in
an amount equal to the fair market value of all assets of such Unrestricted
Subsidiary at the time of such designation), (i) the Borrower shall be in
compliance with the investments covenant, (ii) there shall be no event of
default under the Credit Documentation and (iii) the Borrower shall be in pro
forma compliance with the Financial Covenant. Unrestricted Subsidiaries will not
be subject to the representations and warranties, covenants, events of default
or other provisions of the Credit Documentation, and the results of operations
and indebtedness of Unrestricted Subsidiaries will not be taken into account for
purposes of calculating any financial ratios contained in the Credit
Documentation.

Debt Buy-Back:

  

Term Loans shall be subject to customary loan buy-back provisions (through
“Dutch auction” and open-market purchases) for the Term Facility, including the
absence of events of default and no usage of the Revolving Credit Facility to
fund buy-backs; provided that open market purchases shall not exceed a
percentage to be agreed of the initial principal amount of the Term Facility;
provided, further, that any such Term Loans so purchased shall be immediately
cancelled. Additionally, the Borrower will be permitted to buy-back loans under
the Revolving Credit Facility from defaulting lenders so long as there are no
continuing events of default and the Revolving Credit Facility is not used to
fund such purchases; provided that such purchases shall not exceed a percentage
to be agreed of the initial maximum principal amount of the Revolving Credit
Facility unless the Administrative Agent consents to an additional amount;
provided, further, that any such loans under the Revolving Credit Facility so
purchased shall be immediately cancelled and the commitments in respect thereof
terminated. No representations as to the absence of material information shall
be required in connection with such “Dutch auction” and open market purchases
and the parties to such transactions shall deliver customary “big boy” letters
in connection therewith.

Assignments and

  

Participations:

  

Usual and customary for facilities of this type; provided that the consent of
the Borrower (which consent shall not be unreasonably withheld or delayed) shall
be required for assignments except (a) after the occurrence and during the
continuation of a payment or bankruptcy (with respect to the Borrower) event of
default, (b) under the Term Facility, if such assignment is made to another
Lender under the Term Facility, or an affiliate or approved fund of a Lender
under the Term

 

Annex I-14



--------------------------------------------------------------------------------

  

Facility and (c) under the Revolving Credit Facility, if such assignment is made
to another Lender under the Revolving Credit Facility or an affiliate or
approved fund of a Lender under the Revolving Credit Facility; provided that,
except during the existence of a payment or bankruptcy (with respect to the
Borrower) event of default, the Borrower’s consent (which consent shall not be
unreasonably withheld or delayed) shall be required if, as a result of such
assignment, a Lender and its affiliates and approved funds would hold greater
than $300 million in loans and commitments under the Facilities; provided,
further, no loans or commitments under the Facilities may be assigned to
defaulting lenders or Disqualified Lenders. The Borrower will be deemed to have
given consent to a proposed assignment otherwise required if, after 10 business
days following written request for such consent, it has not objected to such
assignment. Except in connection with debt buy-backs as described above, no
assignments will be permitted to the Borrower or any of its subsidiaries or
affiliates.

  

Lenders will have the right to participate their commitments and Loans to other
financial institutions (other than Disqualified Lenders referred to in clauses
(b) and (d) of the definition thereof); provided that such participations shall
not reduce or eliminate any of such Lenders’ obligations under the Credit
Documentation. Participants shall have the same benefits as Lenders with respect
to yield protection and increased cost provisions subject to customary
limitations and restrictions. Voting rights of participants shall be subject to
customary limitations.

Waivers and Amendments:

  

Amendments and waivers of the Credit Documentation shall require the approval of
Lenders holding more than 50% of the aggregate amount of the loans and
commitments under the Facilities (the “Required Lenders”), except that (a) the
consent of each affected Lender (and not the Required Lenders) shall be required
with respect to (i) increases in the commitment of such Lender, (ii) reductions
or forgiveness of principal, interest or fees payable to such Lender, (iii)
extensions of final maturity of the loans or commitments of such Lender or of
the date for payment to such Lender of any interest or fees and (iv) changes
that impose any additional restriction on such Lender’s ability to assign any of
its rights or obligations, (b) the consent of each Lender shall be required with
respect to (i) modification to voting requirements or percentages, (ii)
amendment of certain pro rata sharing provisions and (iii) releases of all or
substantially all of the value of the Guarantees, or all or substantially all of
the Collateral, (c) the approval of Lenders holding more than 50% of the
aggregate amount of the loans and commitments under a particular tranche of the
Facilities shall be required for certain amendments affecting such tranche and
(d) the consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender shall be required with respect to amendments and waivers affecting its
rights or duties.

 

Annex I-15



--------------------------------------------------------------------------------

  

The Credit Documentation will contain customary provisions allowing the Borrower
to replace a Lender or terminate the commitment of a Lender and prepay such
Lender’s outstanding loans in full in connection with amendments and waivers
requiring the consent of all Lenders or of all Lenders directly adversely
affected thereby (so long as the Required Lenders have approved the amendment or
waiver), and increased costs, taxes, etc.

Indemnification and Expenses:   

The Borrower will indemnify the Lead Arrangers, the Administrative Agent, the
Documentation Agents and the Lenders, their respective affiliates, successors
and assigns and the partners, officers, directors, employees, agents, advisors,
representatives, controlling persons and members of each of the foregoing (each,
an “Indemnified Person”), and hold them harmless from and against all reasonable
and documented out-of-pocket costs, expenses (including reasonable and
documented out-of-pocket fees, disbursements and other charges of one primary
external counsel for all Indemnified Persons taken as a whole, and if necessary,
one special gaming and local counsel in each relevant jurisdiction for all
Indemnified Persons and, solely in the case of an actual or perceived conflict
of interest, one additional primary external counsel and one additional special
gaming and local counsel in each relevant jurisdiction to each group of
similarly situated affected Indemnified Persons taken as a whole), claims,
damages, losses and liabilities (including, without limitation, arising out of
or relating to any claim or any litigation or other proceeding (regardless of
whether such Indemnified Person is a party thereto and regardless of whether
such matter is initiated by a third party or by the Borrower or any of its
affiliates or equityholders)) that relate to or arise out of any aspect of the
Transactions or any related transaction (except to the extent arising directly
out of such Indemnified Party’s or its affiliates’ provision of a lending
commitment or any other financing or other advisory services to GLPI in
connection with the Transactions or any related transaction) and the use or
proposed use of the Facilities; provided that no Indemnified Person will be
indemnified for any cost, expense or liability (i) to the extent they are found
in a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct, bad faith, or gross negligence of such
Indemnified Person or any Related Party, (ii) to the extent arising from a
material breach of the obligations of such Indemnified Person or any of its
Related Parties under the Credit Documentation as determined by a final
non-appealable judgment of a court of competent jurisdiction or (iii) to the
extent arising from any dispute solely among Indemnified Persons other than any
claims against any Indemnified Person in its capacity or in fulfilling its role
as administrative agent or arranger or any similar role under the Facilities and
other than any claims arising out of any act or omission on the part of the
Borrower and its affiliates. In addition, the Borrower shall pay (a) all
reasonable and documented out-of-pocket expenses (including, without limitation,
reasonable and documented out-of-pocket fees, disbursements and other charges of
one external counsel, and if necessary, one special gaming and local

 

Annex I-16



--------------------------------------------------------------------------------

  

counsel for all Indemnified Persons) of the Lead Arrangers, the Administrative
Agent and the Documentation Agents in connection with the preparation and
administration of the Credit Documentation, and amendments, modifications and
waivers thereto and (b) all reasonable and documented out-of-pocket expenses
(including, without limitation, fees, disbursements and other charges of one
external counsel, and if necessary, one special gaming and local counsel in each
relevant jurisdiction and, solely in the case of an actual or perceived conflict
of interest, one additional primary external counsel and one additional special
gaming and local counsel in each relevant jurisdiction to each group of
similarly situated affected Indemnified Persons taken as a whole) of the Lead
Arrangers, the Administrative Agent, the Documentation Agents and Lenders for
enforcement costs and documentary taxes associated with the Facilities.

Governing Law:

  

New York.

Counsel to the

  

Administrative Agent:

  

Latham & Watkins LLP.

Miscellaneous:

  

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction.

 

Annex I-17



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The initial funding of the Loans under the Facilities will be subject to the
following conditions precedent:

(i)        Pinnacle and the Borrower shall have entered into the Separation and
Distribution Agreement (as defined in Annex III) in substantially the form
(including the schedules and exhibits thereto) attached to the Merger Agreement
as Exhibit C thereto, without any amendments, modifications, consents or waivers
thereto that are materially adverse to the Lenders, unless approved by the Lead
Arrangers (such approval not to be unreasonably withheld, conditioned or
delayed). The Spin-Off shall be consummated substantially concurrently with the
initial funding of the Facilities (or the Lenders shall otherwise have
reasonable assurance that the Spin-Off will occur on the Closing Date), with the
Borrower owning, directly or indirectly, substantially all of the assets to be
held by the Borrower in accordance with the Separation and Distribution
Agreement without giving effect to any waiver, amendment, modification or
consent thereto from the form thereof attached as Exhibit C to the Merger
Agreement that are materially adverse to the interests of the Lenders, unless
approved by the Lead Arrangers (such approval not to be unreasonably withheld,
conditioned or delayed). The Master Lease shall be effective on the Closing Date
(or the Lenders shall otherwise have reasonable assurance that the Master Lease
will be effective on the Closing Date), in substantially the form (including the
schedules and exhibits thereto) attached as Exhibit B to the Merger Agreement,
without any amendments, modifications, consents or waivers thereto that are
materially adverse to the Lenders, unless approved by the Lead Arrangers (such
approval not to be unreasonably withheld, conditioned or delayed) (it being
understood and agreed that if at any time prior to the Closing Date, there is an
amendment or modification to the Separation and Distribution Agreement and/or
the Master Lease, Pinnacle and the Borrower shall provide such amendment or
modification to the Lead Arrangers, and to the extent the Lead Arrangers do not
provide a written notice of objection to such amendment or modification as being
materially adverse to the Lenders within seven (7) business days of receipt
thereof, the Lead Arrangers shall be deemed to have approved of such amendment
or modification).

(ii)       The Lead Arrangers shall have received: (A) audited financial
statements of Pinnacle for the most recent fiscal year of Pinnacle ended more
than 90 days prior to the Closing Date; (B) quarterly financial statements of
Pinnacle for the period (if any) commencing after the end of the most recent
audited financial statements of Pinnacle and ending on the last day of the most
recent fiscal quarter (other than the fourth fiscal quarter) ended at least 45
days prior to the Closing Date and (C) an unaudited consolidated pro forma
balance sheet and income statement of the Borrower and its subsidiaries for the
four fiscal quarter period ended as of the last day of the most recent financial
statements referred to in (A) and (B) above, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
income statement).

(iii)      The Specified Representations shall be true and correct in all
material respects (except for those representations qualified by materiality or
material adverse effect, which shall be true and correct in all respects) as of
the Closing Date.

 

Annex II-1



--------------------------------------------------------------------------------

(iv)      All fees then due to the Administrative Agent and the Lead Arrangers
under the Fee Letter shall have been paid, and all expenses contemplated by the
Commitment Letter and the Fee Letter to be paid or reimbursed to the
Administrative Agent and the Lead Arrangers that have been invoiced a reasonable
period of time prior to the closing of the Facilities (and in any event,
invoiced at least 3 business days prior to the closing of the Facilities (except
as otherwise agreed by the Borrower)) shall have been paid from the proceeds of
the fundings under the Credit Documentation on the Closing Date or otherwise.

(v)       After giving effect to the Transactions, the Borrower and its
subsidiaries shall have outstanding no indebtedness for borrowed money other
than (a) the Loans and other extensions of credit under the Facilities,
(b) other indebtedness permitted to be outstanding pursuant to the terms of the
Credit Documentation, (c) purchase money indebtedness and capital lease
obligations incurred in the ordinary course of business and (d) other
indebtedness not to exceed $5,000,000 (it being understood that the Master Lease
will be treated as an operating lease for all purposes under the Facilities
Documentation and shall not be included as indebtedness for purposes of this
clause (v)(d)). The Lead Arrangers shall have received customary evidence
(i) that the Existing Credit Agreement will be repaid substantially concurrently
with, or on the Closing Date promptly following, the initial funding of the
Facilities, and in connection therewith, all liens on the assets of the Borrower
and its subsidiaries securing the Existing Credit Agreement (other than any cash
collateral securing letters of credit issued under the Existing Credit Agreement
except for any such letters of credit as shall be deemed to have been issued
under the Revolving Credit Facility) shall be terminated (which may be evidenced
pursuant to a customary payoff letter or similar instrument)) and (ii) of the
redemption, discharge or defeasance of the Existing Notes (as defined in
Annex III), substantially concurrently with, or on the Closing Date promptly
following, the initial funding of the Facilities, or the modification of the
Existing Notes in a manner that discharges or releases the Borrower and its
subsidiaries from liability thereunder (including under any guarantees thereof)
and permits the Spin-Off to occur prior to, substantially concurrently with, or
on the Closing Date promptly following, the initial funding of the Facilities.

(vi)      Each of the Borrower and the applicable Guarantors, if any, under each
Facility shall have provided the documentation and other information to the
applicable Administrative Agent that are required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the
Patriot Act, at least 5 business days prior to the closing of the Facilities, to
the extent requested at least 10 business days prior to the closing of the
Facilities.

(vii)     The condition set forth in Section 6.1(e) of the Merger Agreement as
to gaming approvals shall have been satisfied or waived by the parties to the
Merger Agreement.

(viii)    The Initial Lenders shall have received a solvency certificate
substantially in the form of Exhibit A hereto from the chief financial officer,
chief accounting officer or other financial officer of the Borrower. The
Administrative Agent and the Lenders shall have received customary opinions of
counsel to the Borrower and any applicable Guarantors under the Facilities
(which shall cover, among other things, existence and good standing, authority,
execution, delivery, legality, validity, binding effect and enforceability of
the documents for such Facilities and, to the extent applicable, creation and
perfection of the liens granted thereunder, and Investment Company Act matters,
subject to customary qualifications; provided however, that this requirement
shall be subject to Section 5 of the Commitment Letter) and of appropriate local
counsel and other customary corporate resolutions, secretary’s certificates,
evidence of existence

 

Annex II-2



--------------------------------------------------------------------------------

and good standing of the Borrower and the Guarantors from the applicable
Secretary of State and officer’s certificates.

(ix)      In each case, subject to Section 5 of the Commitment Letter, the
Borrower and the Guarantors shall have entered into security documents, and
authorized, executed and/or delivered (as applicable) all filings and
instruments necessary in order to provide for the grant and perfection of liens
on the Collateral, in a manner consistent with the Documentation Principles (it
being understood that no real estate mortgages or barge or vessel mortgages
shall be required to be entered into on the Closing Date). The Borrower shall
have used commercially reasonable efforts to provide the Lenders with
endorsements naming the Administrative Agent, on behalf of such Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies to be maintained with respect to the properties of the Borrower and its
subsidiaries forming part of the Collateral under the Facilities.

(x)       The Closing Date shall not occur prior to November 20, 2015.

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX III

TRANSACTION DESCRIPTION

Capitalized terms used but not defined in this Annex III shall have the meanings
set forth in the Commitment Letter or the other Annexes to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple
differing definitions, the appropriate meaning thereof in this Annex III shall
be determined by reference to the context in which it is used.

Pinnacle Entertainment, Inc. (“Pinnacle”), the Borrower and GLPI will enter into
a Separation and Distribution Agreement on or about the Closing Date (the
“Separation and Distribution Agreement”). Pinnacle will, in a series of related
transactions (the “Restructuring”), cause substantially all of the Borrower’s
and the Borrower’s subsidiaries’ real property assets, vessels and related
improvements (the “Real Property”) to be transferred to Pinnacle or a
wholly-owned subsidiary of Pinnacle, other than the Borrower or a subsidiary of
the Borrower in accordance with the Separation and Distribution Agreement
(provided that certain of such real property may be retained by the Borrower and
its subsidiaries and become subject to the transfer provisions contemplated
under the Separation and Distribution Agreement).

Pinnacle has entered into an agreement and plan of merger with GLPI and a
wholly-owned subsidiary of GLPI (including the exhibits and schedules thereto,
the “Merger Agreement”), dated as of July 20, 2015. Under the Merger Agreement
and the Separation and Distribution Agreement, the capital stock of a subsidiary
of Pinnacle to be determined (“SpinCo”) will be distributed as a dividend (the
“Spin-Off”) to the shareholders of Pinnacle, and immediately following the
Spin-Off, Pinnacle will be merged into a wholly-owned subsidiary of GLPI (the
“Acquisition”). At the time of the Spin-Off, substantially all of the non-real
estate property assets of Pinnacle (as specified in the Separation and
Distribution Agreement) will be held by the Borrower and its subsidiaries.

At or about the time of the Spin-Off, a wholly-owned subsidiary of GLPI (which
may include Pinnacle or a wholly-owned subsidiary of Pinnacle to be acquired by
GLPI on the Closing Date) (the “Lessor”) and a wholly-owned subsidiary of SpinCo
(the “Lessee”) will enter into a lease (the “Master Lease”), pursuant to which
the Real Property will be leased by the Lessor to the Lessee. The Master Lease
will be a “triple net” lease and the Lessee’s obligations under the Master Lease
will be guaranteed by certain subsidiaries of SpinCo.

In connection with the Restructuring, (i) the Existing Credit Agreement will be
repaid in full (the “Existing Credit Agreement Payoff”) and (ii) Pinnacle’s
7.75% Senior Subordinated Notes due 2022, 8.75% Senior Subordinated Notes due
2020, 6.375% Senior Notes due 2021 and 7.50% Senior Notes due 2021
(collectively, the “Existing Notes”) will be (x) redeemed, discharged, defeased
or otherwise satisfied or acquired by GLPI or a wholly-owned subsidiary of GLPI
(which may include Pinnacle or a wholly-owned subsidiary of Pinnacle to be
acquired by GLPI on the Closing Date) (the “Notes Refinancing”) or (y) modified
in a manner to permit the Spin-Off and release SpinCo and its subsidiaries from
any further liability thereunder (the “Notes Consent”).

The Borrower will obtain the Facilities (collectively, the “Financing
Transactions”; the Financing Transactions and the Spin-Off are referred to
collectively as the “Financing and Spin-Off Transactions”).

 

Annex III-1



--------------------------------------------------------------------------------

GLPI will obtain proceeds of debt facilities and/or equity issuances sufficient,
along with other cash available to GLPI, and proceeds from the Facilities
provided by the Borrower to GLPI (such proceeds provided by the Borrower, the
“SpinCo Payoff Amount”), to cause the Existing Credit Agreement Payoff to be
consummated, and to either cause the Notes Refinancing to be consummated or the
Notes Consent to be obtained.

Proceeds from the Facilities, along with funds provided by GLPI will be utilized
in connection with the Restructuring to consummate (a) the Existing Credit
Agreement Payoff, (b) the Notes Refinancing or the Notes Consent and (c) to pay
fees and expenses related to the Facilities, the Restructuring and the Spin-Off,
and for working capital and general corporate purposes.

The transactions described above are collectively referred to as the
“Transactions”.

The date of the initial borrowings under the Facilities is referred to in this
Commitment Letter and its Annexes as the “Closing Date”.

 

Annex III-2



--------------------------------------------------------------------------------

ANNEX IV

MISSOURI SECURITY LIMITATIONS

Capitalized terms used but not defined in this Annex IV shall have the meanings
set forth in the Commitment Letter or the other Annexes to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple
differing definitions, the appropriate meaning thereof in this Annex IV shall be
determined by reference to the context in which it is used.

 

  1.

The Administrative Agent, the Collateral Agent, the Lenders and any other
secured parties under the Facilities (collectively, the “Financing Parties”)
will not have any security interest or rights of any kind related to possession
or ownership of any gaming license (the “Missouri Licenses”) issued by the
Missouri Gaming Commission (the “Missouri Commission”) in which the Borrower or
any of its subsidiaries owns or holds an interest (the “Missouri Licensees”), or
any interest in the Missouri Licenses, including but not limited to rights as a
pledgee, hypothocatee or transferee, and the definitive security agreement
contemplated by the Commitment Letter will contain a section devoted
specifically to Missouri law requirements and include language that specifies
the Administrative Agent’s or the Collateral Agent’s (as applicable)
acknowledgment that the security interest granted in such security agreement
does not authorize any pledge, hypothecation or transfers of gaming licenses (or
any interest therein) issued under the Missouri Riverboat Gambling Act or any
security interest attached to any such license. The prohibitions and other
limitations set forth in this paragraph shall apply to the extent and for so
long as, the security interests, rights, and interests referenced in this
paragraph are prohibited by or are a violation of Missouri gaming laws, rules or
regulations.

 

  2.

The Financing Parties will not have any security interest or rights of any kind
related to possession or ownership of any ownership interest, as defined in 11
CSR 45-10.040, including but not limited to rights as a pledgee, hypothocatee or
transferee, in the Missouri Licensees, except that, (i) to the extent otherwise
provided in the Commitment Letter, the Administrative Agent or the Collateral
Agent (as applicable) may be granted on behalf of the Financing Parties a pledge
of the ownership interests of the Missouri Licensees, (ii) to the extent
otherwise provided in the Commitment Letter, the Administrative Agent or the
Collateral Agent (as applicable), on behalf of the Financing Parties may obtain
security interests in substantially all of the assets of the Missouri Licensees,
subject to certain exceptions to be agreed, (iii) the definitive security
agreement contemplated by the Commitment Letter will contain general statements
that gaming authority approval may be required before pledged collateral can be
sold and that pledged collateral and its sale may be subject to gaming law
requirements that limit to whom the collateral may be transferred and (iv) the
definitive security agreement contemplated by the Commitment Letter will contain
a section devoted specifically to Missouri law requirements and will include
language concerning 30 days’ notice to the Missouri Commission prior to transfer
of ownership of a Missouri Licensee in accordance with the terms of such
security agreement. The prohibitions and other limitations set forth in this
paragraph shall apply to the extent and for so long as, the security interests
or rights referenced therein are so restricted under Missouri gaming laws, rules
and regulations.

 

Annex IV-1



--------------------------------------------------------------------------------

  3.

The Financing Parties will not have any security interest or rights of any kind
related to possession or ownership of any slot machine, as defined in 11 CSR
45-10.055, including but not limited to rights as a pledgee, hypothocatee or
transferee, except that, the definitive security agreement contemplated by the
Commitment Letter may include a grant of a security interest in slot machines
located in Missouri and such security agreement will contain a section devoted
specifically to Missouri law requirements and include an acknowledgment that
Missouri law does not presently permit, and the security interest granted by
such security agreement will not authorize, the Administrative Agent or the
Collateral Agent (as applicable) to foreclose, take possession, or otherwise
exercise ownership or possessory rights of any slot machine (as defined in 11
CSR 45.10.055) located or to be located in the State of Missouri without the
Administrative Agent or the Collateral Agent (as applicable) holding a valid
license issued by the Missouri Commission, or in the alternative, the creation
of a different mechanism that is in compliance with applicable Missouri laws and
is acceptable to the Missouri Commission. The prohibitions and other limitations
set forth in this paragraph shall apply to the extent and for so long as, the
security interests or rights referenced therein are so restricted under Missouri
gaming laws, rules and regulations.

 

  4.

Pinnacle hereby informs the Administrative Agent and the Collateral Agent that
no security interest or rights of any kind related to possession or ownership of
any ownership interest, as defined in 11 CSR 45-10.040, in any Missouri Licenses
or Missouri Licensee, including but not limited to rights as a pledgee,
hypothocatee or transferee of such interest, may be utilized or acted upon to
allow the Financing Parties to gain title, ownership, possession or control of
such ownership interest or the ability to require such ownership interest to be
transferred in any way, unless the Director of the Missouri Commission has
received written notice from the Financing Parties at least thirty (30) days
prior to the Financing Parties so utilizing or acting upon such security
interest or rights.

 

  5.

Pinnacle hereby informs the Administrative Agent and the Collateral Agent that
the restrictions described above will remain effective throughout the time that
the Loans are outstanding and that no changes to such restrictions can be
effective unless the Borrower or any other representative of the Financing
Parties has given the Director of the Missouri Commission prior written notice
of such changes and all necessary approvals have been obtained.

 

Annex IV-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE OF

[BORROWER] AND ITS SUBSIDIARIES

Pursuant to the Credit Agreement1, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] [specify other officer
with equivalent duties] of [the Borrower], and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:

 

  1. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, senior, subordinated, contingent or otherwise;

 

  2. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, senior, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured;

 

  3. The Borrower and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, senior, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and

 

  4. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the Transactions contemplated by the
Commitment Letter.

[Signature Page Follows]

 

 

 

1 

Credit Agreement to be defined.

 

Exhibit A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [specify other officer with
equivalent duties] of the Borrower, on behalf of the Borrower, and not
individually, as of the date first stated above.

 

[BORROWER]   By        

 

    Name:     Title:  

 

Exhibit A-2